Citation Nr: 1634771	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-33 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral metatarsalgia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for right wrist disability. 

4.  Entitlement to service connection for left wrist disability.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to service connection for a gallbladder disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymia, pain disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to August 1985 and from October 1986 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2009, April 2010, and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and in October 2013 by the RO in Roanoke, Virginia.

The Veteran testified at a March 2016 video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The Board has also recharacterized the Veteran's service connection claim for PTSD as a claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a sleep disorder, degenerative arthritis, painful joints, a back disorder, and a tooth condition have been raised by the record in a statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development is warranted for the matters on appeal.

As an initial matter, evidence of record contains a July 2010 letter from the Social Security Administration (SSA) showing the Veteran met the medical requirements for disability benefits.  The AOJ should contact the Veteran to ascertain whether she has applied for and/or is in receipt of SSA disability benefits.  If the Veteran responds in the affirmative, the AOJ should request all records related to the Veteran's application for disability benefits from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the record includes an undated decision from the Agency for Workforce Innovation in Fort Lauderdale, Florida.  The AOJ should contact the Veteran to ascertain whether she has applied for and/or is in receipt of worker's compensation benefits or any state disability benefits.  If the Veteran responds in the affirmative, the AOJ should request all records related to the Veteran's application for such benefits from any agency identified.

An August 2011 letter from the Veteran's VA Rehabilitation Counselor reflected that action had been suspended on her claim for Vocational Rehabilitation and Employment services.  When the evidence indicates that the Veteran has been seen by the Vocational Rehabilitation and Employment Service, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  Based on the above, the AOJ should obtain the Veteran's Vocational Rehabilitation counseling folder, if it exists.

On remand, any service clinical treatment records from Baumholder Hospital in Germany for the left wrist in October 1988 and for the left ankle from July 1991 to September 1991 should be obtained.  Any unsuccessful attempts to obtain this evidence should be properly documented in the electronic claims file, to include the preparation of a memorandum of unavailability, if warranted.

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran alleged that she developed a psychiatric disorder as a result of military sexual trauma.  Here, a VA examination and medical opinion would be useful to ascertain whether the Veteran has a psychiatric disability, to include PTSD, associated with events during active military service, to include the claimed in-service stressor events.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  Reported in-service stressors included sexual harassment, sexual threats, and unwanted and inappropriate touching during active service.  She also reported witnessing as well as being ordered to photograph the aftermath of a serious motor vehicle accident during active service.  Photographs of the accident were submitted in 2016. 

Regarding the Veteran's service connection claim for a gallbladder disorder, service treatment records showed continued complaints of chest pain of unknown etiology since basic training, to include multiple instances of treatment in 1986, 1987, and 1988.  During her March 2016 Board video conference hearing, the Veteran contended that those complaints of chest pain in service were later diagnosed as related to a gallbladder disorder.  Evidence of record detailed that the Veteran's gallbladder was eventually removed in 1996.  On remand, the AOJ should also afford the Veteran a VA examination and medical opinion to determine the nature and etiological of her claimed gallbladder disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The AOJ should also afford the Veteran an additional VA medical opinion to clarify whether her currently diagnosed bilateral wrist disorders, bilateral carpal tunnel syndrome, are related to in-service duties as a food service specialist and/or a documented left wrist sprain during service.  Id.
  
The issue of entitlement to a TDIU is inextricably intertwined with the remanded service connection and increased rating issues and; therefore, adjudication of that matter must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, outstanding VA treatment records should be obtained.  In a February 2012 statement, the Veteran indicated that she received VA treatment for her claimed psychiatric disorder at Sunrise VA Outpatient Clinic (VAOPC).  During her March 2016 Board video conference hearing, the Veteran also reported that she was first treated for her claimed psychiatric disorder at the Oakland Park VAOPC in 2001.  The record also contains Miami VA Medical Center (VAMC) and Broward County VA Community Based Outpatient Clinic (CBOC) treatment records most recently dated in June 2016.  Therefore, on remand, updated VA treatment records, from Oakland Park VAOPC, Miami VAMC, Sunrise VAOPC, and Broward County CBOC, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  Evidence of record further shows that the Veteran has received private treatment for her claimed gallbladder disorder from J. M., M. D. in Tucson, Arizona, from 1992 to 2001.  Any identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available service clinical treatment records from Baumholder Hospital in Germany for the left wrist in October 1988 and for the left ankle from July 1991 to September 1991.  Any unsuccessful attempts to obtain this evidence should be properly documented in the electronic claims file, to include the preparation of a memorandum of unavailability, if warranted.

2.  Obtain the Veteran's updated VA treatment records, from Oakland Park VAOPC from January 2001 to the present, from Sunrise VAOPC from September 2009 to the present, and from Miami VAMC and Broward Country CBOC dated since June 2016, and associate these records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Request that the Veteran submit a properly executed VA Form 21-4142 for all private treatment providers related to her claimed disabilities on appeal, to include J. M., M. D., of Tucson, Arizona, for the time period from 1992 to 2001.  Upon receipt of such, take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.  If private records are identified, but not obtained, the AOJ should notify the Veteran and her representative of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claims may be readjudicated. 

4.  Contact the Veteran to ask her whether she has applied for and/or is in receipt of SSA disability benefits. If the Veteran responds in the affirmative, contact SSA and request all records related to the Veteran's disability benefits.  Document all efforts to obtain the records.  Any negative response must be included in the electronic claims file, and the Veteran and her representative must be notified accordingly.

5.  Contact the Veteran and request that she identify the agency with which she filed any state disability benefits claim, and/or Worker's Compensation claim, in connection with her claimed disorder, as well as her employer at the time and all medical providers by whom she was treated in relation to those claims.  After obtaining any necessary consent and release form, the AOJ should contact any agency, employer, or treatment provider identified by the Veteran, including the Agency for Workforce Innovation in Fort Lauderdale, Florida, and request any records related to any state disability benefits claim and/or Worker's Compensation claim for the Veteran's injuries.

6.  Contact the appropriate repository and attempt to obtain all VA vocational rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the electronic claims file.  All efforts to obtain such records should be documented in the electronic claims file, and if no such records exist, such should be noted in writing in the record.

7.  Thereafter, schedule the Veteran for a VA examination for the purpose of obtaining an etiological opinion for his claimed gallbladder disability.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

For any diagnosed gallbladder disability, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the gallbladder disability is related to the Veteran's military service, including multiple documented complaints of chest pain.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

8.  Thereafter, obtain a VA medical opinion to clarify whether the Veteran's currently diagnosed bilateral wrist disorder, bilateral carpal tunnel syndrome, is related to in-service duties as a food service specialist and/or a documented left wrist injury during service.  Prior to drafting the opinion, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the medical opinion.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed bilateral carpal tunnel syndrome is related to the Veteran's military service, including her documented in-service left wrist sprain and assigned duties as a food service specialist.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

9.  Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include PTSD, depression, dysthymia, and pain disorder.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

Reported stressor events included in-service sexual harassment, sexual threats, and unwanted touching leading to nightmares and poor attitude as well as being ordered to photograph the aftermath of a motor vehicle accident during active service.  In reviewing the Veteran's electronic claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance during service, or of a request to be discharged, subsequent to the claimed assault(s) alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  The examiner should then address the following: 

a.  Does the Veteran meet the DSM criteria for a diagnosis of PTSD?

b.  If she does have PTSD, then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is the result of an in-service stressor, to include military sexual trauma and/or photographing the aftermath of a motor vehicle accident. 

The examiner must address the assessments of PTSD and military sexual trauma in the record as well as the Veteran's reported history of pre-service assaults by family members and post-service trauma at the hands of an ex-spouse and during employment in 2007.

c.  As to any other currently diagnosed psychiatric disability, to include diagnoses of depression, pain disorder, and dysthymia, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during service or is otherwise etiologically related to service, to include the alleged military sexual trauma and/or photographing the aftermath of a motor vehicle accident. 

The examiner must address the assessments of several psychiatric disorders, including depression, pain disorder, and dysthymia, in the record.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

10.  The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

11.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal in consideration of all evidence since the issuance of the November 2012 and February 2015 statements of the case.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

